u o -/r
                               ELECTRONIC RECORD




COA #      11-13-00048-CR                        OFFENSE:        22.021


           Joseph Levy v.
STYLE:     The State of Texas                    COUNTY:         Denton

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    16th District Court


DATE: 3/20/15                    Publish: NO     TC CASE #:      F-2012-0885-A




                        IN THE COURT OF CRIMINAL APPEALS



         Joseph Levy v.
style    The State of Texas                           cca#:      PD-0460-15
         ?RO S£                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Q&FJtzl)                                    JUDGE:

DATE:       0%l2l,l2ofr                              SIGNED:                           PC:

JUDGE:      'f.fr, U<A^Z_                             PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD